[Cite as State v. Wyatt, 2021-Ohio-3146.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :     CASE NO. CA2020-11-076

                                                  :            OPINION
     - vs -                                                     9/13/2021
                                                  :

 CHARLES R. WYATT,                                :

        Appellant.                                :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 19CR035909


David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee

Johnna M. Shia, P.O. Box 145, Springboro, Ohio 45066, for appellant



        HENDRICKSON, J.

        {¶ 1} Appellant, Charles R. Wyatt, appeals from a decision of the Warren County

Court of Common Pleas denying his motion to suppress. For the reasons stated below, we

affirm the decision of the trial court.

        {¶ 2} On October 21, 2019, appellant was indicted on one count of aggravated

possession of drugs (methamphetamine) in violation of R.C. 2925.11(A) and (C)(1)(b), a
                                                                    Warren CA2020-11-076

felony of the third degree, one count of counterfeiting in violation of R.C. 2913.30(B)(3) and

(C), a felony of the fourth degree, one count of possessing drug abuse instruments in

violation of R.C. 2925.12(A) and (C), a misdemeanor of the second degree, and one count

of the illegal use or possession of drug paraphernalia in violation of R.C. 2925.14(C)(1) and

(F)(1), a misdemeanor of the fourth degree. The charges arose following a pat down of

appellant's person, during which appellant was found to be in possession of

methamphetamine and a counterfeit $50 bill.

       {¶ 3} Appellant pled not guilty to the charges and moved to suppress evidence and

statements obtained following the detention and search of his person, arguing there was no

reasonable articulable suspicion justifying law enforcement's search or seizure of his

person. He further argued that law enforcement exceeded the scope of a permissive search

for weapons by searching for drugs and manipulating objects in his pockets.

       {¶ 4} A hearing on appellant's motion to suppress was held on February 4, 2020.

At this time, the state presented testimony from two officers assigned to the Warren County

Drug Task Force (WCDTF). Sergeant Lacy testified his works for the Warren County

Sheriff's Office and has been assigned to the WCDTF since 2014. Around 2:45 p.m. on

August 16, 2019, he and other members of the WCDTF were in the parking lot of the

Franklin Municipal Court in order to serve an arrest warrant on Kayla Nipper. Nipper was

being arrested on a charge of mailing narcotics to jail. Sergeant Lacy and another officer,

Officer Aspacher, were dressed in street clothes rather than in a uniform, but both men wore

vests identifying themselves as "Sheriff" or "Police." Other officers on scene to assist with

the arrest, including Trooper Roddy, an officer with the Ohio State Highway Patrol, were in

uniform.

       {¶ 5} Nipper drove into the court's parking lot and parked next to Sergeant Lacy's

unmarked vehicle. Appellant was seated in the front passenger seat of Nipper's car. Nipper

                                            -2-
                                                                           Warren CA2020-11-076

exited her vehicle and started walking towards the courthouse. At this time, Sergeant Lacy

and other officers approached Nipper and took her into custody without incident.

       {¶ 6} Appellant remained in Nipper's car during Nipper's arrest. Sergeant Lacy

testified that after Nipper was arrested, he looked at appellant, who was approximately 50

feet away, and observed that appellant appeared surprised and had a "shocked, stunned

expression" on his face. Sergeant Lacy also observed that appellant's hands were down

by his waist, manipulating something in his crotch area, as if in "an attempt to conceal

something." Sergeant Lacy approached the vehicle while repeatedly telling appellant to put

his hands up. Sergeant Lacy explained appellant's failure to immediately raise his hands

as directed was concerning because "when we approach anyone in a drug investigation,

we're concerned with weapons and concealment of evidence."                    The sergeant further

testified that as a result of the thousands of drug investigations he had been involved in, he

"always" has concerns with suspects or their associates having weapons on their person,

explaining that "[w]ith drugs * * * comes weapons especially, when we're dealing with meth."

       {¶ 7} With the help of Trooper Roddy, Sergeant Lacy removed appellant from the

vehicle and handcuffed him. Trooper Roddy did a "quick" weapons pat down of appellant's

person. However, because Trooper Roddy was a female officer patting down a male

subject, her pat down did not extend to appellant's crotch area, where Sergeant Lacy had

observed appellant moving his hands.1 Trooper Roddy did not discover any weapons on


1. Sergeant Lacy testified as follows when asked about the thoroughness of Trooper Roddy's pat down of
appellant's person:

               [Prosecutor]: [D]o you recall how much of a pat down [Trooper Roddy] did?
               Was it a quick one, was it a long in depth one?

               [Sergeant. Lacy]: I believe she probably just did a quick pat down for a
               weapons check. Trooper Roddy is a female. Mr. Wyatt's a male.

               [Prosecutor]: Why is that significant then?




                                                   -3-
                                                                              Warren CA2020-11-076

appellant.

      {¶ 8} Subsequent to Trooper Roddy's pat down of appellant, Officer Aspacher

approached appellant and read him his Miranda rights. Appellant stated he had a Viagra

pill on him. Sergeant Lacy could not recall whether appellant indicated he had a prescription

for the medicine. He also could not recall whether Officer Aspacher retrieved the pill from

appellant's person. He did, however, recall that Officer Aspacher, a male officer, conducted

a pat down of appellant, during which crystal methamphetamine and a counterfeit $50 bill

were located in appellant's pants pocket.

      {¶ 9} Officer Aspacher was the second officer to testify at the suppression hearing.

He testified that he has over 11 years of police experience and is currently employed by the

city of Monroe Police Department He was assigned to the WCDTF in May or June 2019.

He explained that he handles drug possession charges on a weekly basis and has been

trained to identify street drugs, including methamphetamine. Based on his training and

experience, he is aware that "[d]rugs and guns go hand and hand."                              In his drug



             [Sergeant. Lacy]: If at all possible, we like males to search males, females to
             search females.

             [Prosecutor]: Okay. So, if that's the case and you were saying that the
             defendant was moving towards his crotch, would Trooper Roddy have been
             authorized or should she have been patting down the defendant in his crotch
             region?

             ***

             [Sergeant. Lacy]: There are situations where a female would pat down a
             male, in very extreme situations. If she's the only one there and she has to
             make sure that there's not a weapon there, absolutely. But, if there's males
             standing right there, there would be absolutely no reason for a female to pat
             a male down while there are male officers there.

             [Prosecutor]: Okay, in that area?

             [Sergeant. Lacy]: Right.

             [Prosecutor]: Meaning in the crotch?

             [Sergeant. Lacy]: Right.

                                                 -4-
                                                                       Warren CA2020-11-076

investigations, he frequently encounters weapons, including individuals armed with knives

"pretty much every single time."

       {¶ 10} Officer Aspacher testified that on August 16, 2019, he was dressed in plain

clothes and parked in the Franklin Municipal Court parking lot awaiting Nipper's arrival. He

was stationed on the opposite side of the lot from where Nipper parked. By the time Officer

Aspacher approached Nipper's car, Nipper had already been taken into custody and

appellant had been removed from Nipper's vehicle and handcuffed. Although he believed

Trooper Roddy had conducted a "real quick pat down" of appellant, he did not think she had

done an "in depth" pat down due to appellant being the opposite sex. Because he was

concerned about appellant being able to reach for a weapon, he decided to conduct a pat

down. However, before patting down appellant, he read appellant his Miranda rights and

asked appellant if he had anything illegal on his person. Appellant responded he had some

Viagra in his pocket but did not indicate whether he had a prescription for the drug. Officer

Aspacher located the Viagra in appellant's front right jeans pocket before conducting a pat

down of appellant's person.

       {¶ 11} During the pat down, Officer Aspacher observed a bulge in the right front

pocket of appellant's jeans. Officer Aspacher ran his flat hand across the bulge without

squeezing, moving, rolling, or pushing on it and heard "plastic crinkling," which in his training

and experience was consistent with drug storage. It was immediately apparent to Officer

Aspacher what he was feeling was methamphetamine, "just based on the size of it and what

we were there for." Officer Aspacher retrieved the substance from appellant's pocket and

observed a hard, semi-clear crystal substance consistent with methamphetamine in a clear

plastic sandwich baggie. He also recovered a counterfeit $50 bill from appellant's pocket.

Thereafter, appellant "made some statements" to him and a canine sniff of Nipper's vehicle

was conducted.

                                              -5-
                                                                       Warren CA2020-11-076

       {¶ 12} After hearing from Sergeant Lacy and Officer Aspacher, the trial court took

the matter under advisement. On March 4, 2020, the trial court issued a decision denying

appellant's motion to suppress. The court found that the stop, or detention, of appellant

was permissible as "there was reasonable articulable suspicion that appellant was engaged

in, or about to engage in, criminal activity." Moreover, the court found that Officer Aspacher

had not exceeded the scope of a permissive pat down and that the "plain feel doctrine"

permitted the seizure of contraband discovered during the pat down for weapons.

       {¶ 13} Following the denial of his motion to suppress, appellant entered a no contest

plea to all the charges against him. Appellant was subsequently sentenced to an aggregate

prison term of 30 months.

       {¶ 14} Appellant timely appealed from his conviction, raising the following as his sole

assignment of error:

       {¶ 15} THE TRIAL COURT ERRED IN DENYING WYATT'S MOTION TO

SUPPRESS.

       {¶ 16} Appellant contends the trial court erred in denying his motion to suppress as

the state failed to demonstrate that the officers had sufficient reasonable suspicion of

criminal activity to initially detain him, to continue his detention, or to arrest him. He further

contends that the officers did not have reasonable suspicion that he was armed and

dangerous in order to conduct a pat down for weapons and that the second pat down

exceeded the scope of what was authorized by the Fourth Amendment as the search was

not for weapons.

       {¶ 17} "Appellate review of a ruling on a motion to suppress presents a mixed

question of law and fact." State v. Turner, 163 Ohio St.3d 421, 2020-Ohio-6773, ¶ 14, citing

State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8. The trial court, as the trier of

fact, is in the best position to weigh the evidence to resolve factual questions and evaluate

                                              -6-
                                                                     Warren CA2020-11-076

witness credibility. State v. Vaughn, 12th Dist. Fayette No. CA2014-Ohio-05-012, 2015-

Ohio-828, ¶ 8. Therefore, when reviewing a trial court's decision on a motion to suppress,

this court is bound to accept the trial court's findings of fact if they are supported by

competent, credible evidence. Turner at ¶ 14. "An appellate court * * * independently

reviews the trial court's legal conclusions based on those facts and determines, without

deference to the trial court's decision, whether as a matter of law, the facts satisfy the

appropriate legal standard." State v. Cochran, 12th Dist. Preble No. CA2006-10-023, 2007-

Ohio-3353, ¶ 12.

       {¶ 18} Both the Fourth Amendment to the United States Constitution and Article I,

Section 14 of the Ohio Constitution protect individuals from unreasonable searches and

seizures. State v. Jimenez, 12th Dist. Warren No. CA2011-09-103, 2012-Ohio-3318, ¶ 9;

Katz v. United States, 389 U.S. 347, 351, 88 S.Ct. 507 (1967). Any searches or seizures

that occur "outside the judicial process, without prior approval by judge or magistrate are

per se unreasonable under the Fourth Amendment – subject only to a few specially

established and well-delineated exceptions." Katz at 357. An investigative stop, or a Terry

stop, by a police officer is a common exception to the Fourth Amendment warrant

requirement. Terry v. Ohio, 392 U.S. 1, 20-22, 88 S.Ct. 1868 (1968). Under Terry, a police

officer may detain an individual without probable cause when the officer has reasonable

suspicion based on specific, articulable facts, that criminal activity is afoot. Id. at 21. "An

investigatory stop does not violate the Fourth Amendment to the United States Constitution

if the police have reasonable suspicion that 'the person stopped is, or is about to be,

engaged in criminal activity.'" State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, ¶ 35,

quoting United States v. Cortez, 449 U.S. 411, 417, 101 S.Ct. 690 (1981).

       {¶ 19} Reasonable articulable suspicion is "something more than an undeveloped

suspicion or hunch" but is less than the level of suspicion required for probable cause. State

                                             -7-
                                                                    Warren CA2020-11-076

v. Hinkston, 12th Dist. Clermont No. CA2020-03-012, 2020-Ohio-6903, ¶ 18. "Reasonable

articulable suspicion exists when there are specific and articulable facts which, taken

together, with rational inferences from those facts, reasonably warrant the intrusion." State

v. Hill, 12th Dist. Warren No. CA2015-05-044, 2015-Ohio-4655, ¶ 10, citing State v. Bobo,

37 Ohio St.3d 177, 178 (1988). Reasonable and articulable suspicion is determined by

evaluating the totality of the circumstances "through the eyes of a reasonable and prudent

police officer on the scene who must react to events as they unfold." State v. Popp, 12th

Dist. Butler No. CA2010-05-128, 2011-Ohio-791, ¶ 13. "This process allows officers to draw

on their own experience and specialized training to make inferences from and deductions

about the cumulative information available to them that 'might well elude an untrained

person.'" United States v. Arvizu, 534 U.S. 266, 273, 122 S.Ct. 744 (2002), quoting Cortez,

449 U.S. at 418.

       {¶ 20} After an officer makes a lawful Terry stop, the officer may conduct a limited

protective search, or a pat down, for weapons if the officer has "reason to believe that he is

dealing with an armed and dangerous individual, regardless of whether he has probable

cause to arrest the individual for a crime." Terry, 392 U.S. at 27; Popp at ¶ 12. "The officer

need not be absolutely certain that the individual is armed; the issue is whether a reasonably

prudent main in the circumstances would be warranted in the belief that his safety or that

of others was in danger." Terry at 27. "The rationale behind the protective search is to

allow the officer to take reasonable precautions for his own safety in order to pursue his

investigation without fear of violence." State v. Andrews, 57 Ohio St.3d 86, 89 (1991), citing

Terry at 24, 30.

       {¶ 21} Based on the totality of the circumstances presented in the present case, we

find that law enforcement had reasonable and articulable suspicion to effectuate a Terry

stop on appellant in order to investigate the possibility of criminal activity and that the

                                            -8-
                                                                     Warren CA2020-11-076

officers acted lawfully in conducting a protective pat down of appellant for weapons.

Appellant is correct that one's mere proximity to or association with others independently

suspected of criminal activity does not alone provide a sufficient basis to search that person.

See Ybarra v. Illinois, 444 U.S. 85, 91, 100 S.Ct. 338 (1979); State v. Davis, 140 Ohio

App.3d 659, 664 (9th Dist.2000). However, Sergeant Lacy's testimony established that

appellant's association with Nipper was not the sole basis for appellant's detention and

subsequent pat down. Rather, Sergeant Lacy had reason to believe that Wyatt was

engaged in, or was about to engage in, criminal activity when he was detained following

Nipper's arrest.

       {¶ 22} At the time law enforcement encountered appellant, they were arresting

appellant's associate, Nipper, on drug-related crimes. Appellant appeared shocked and

stunned that the arrest occurred. After appellant witnessed Nipper's arrest, appellant began

to manipulate something in his crotch area, as if trying to conceal something. Sergeant

Lacy observed the movements appellant made around his waist and the sergeant directed

appellant to put up his hands. Appellant did so only after Sergeant Lacy made repeated

demands.

       {¶ 23} Sergeant Lacy explained that based on appellant's movements around his

waist, the sergeant was concerned with "weapons and concealment of evidence."

Following thousands of drug investigations over a more than 20-year career in law

enforcement, Sergeant Lacy was well aware that weapons are commonly found among

narcotic suspects and their associates.

       {¶ 24} This court has previously recognized that "the need for a protective pat-down

becomes more urgent where drugs are involved." Jimenez, 2012-Ohio-3318 at ¶ 15. See

also State v. Bales, 2d Dist. Montgomery No. 24897, 2012-Ohio-4968, ¶ 23. "The very

nexus between drugs and guns can create a reasonable suspicion of danger to the officer."

                                             -9-
                                                                    Warren CA2020-11-076

State v. Thompson, 1st Dist. Hamilton No. C-050400, 2006-Ohio-4285, ¶ 11.

      {¶ 25} Accordingly, based on Sergeant Lacy's experience and training and his

observations of appellant's behavior, we find that Sergeant Lacy had sufficient reasonable

suspicion to detain appellant in order to conduct an investigative stop under Terry. Sergeant

Lacy and his fellow officers acted lawfully in removing appellant from Nipper's vehicle,

placing appellant in handcuffs, and subjecting him to a pat down.

      {¶ 26} Appellant contends that even if the first pat down of his person, conducted by

Trooper Roddy, was lawful, the second search conducted by Officer Aspacher violated his

constitutional rights as there was no reasonable suspicion to detain him beyond the scope

of the initial seizure and search. He contends that following Trooper Roddy's search, Officer

Aspacher had no reason to believe he was armed and dangerous.

      {¶ 27} This court has previously recognized that "the rationale for a protective Terry

search 'becomes attenuated with successive searches.'" State v. Bean, 12th Dist. Butler

No. CA2015-07-136, 2016-Ohio-876, ¶ 17, quoting State v. Hackett, 171 Ohio App.3d 235,

2007-Ohio-1868, ¶ 16 (6th Dist.). "[T]he basis for a Terry search is diminished each

additional time an officer searches a subject." State v. Dunlap, 7th Dist. Columbiana No.

12 CO 31, 2013-Ohio-5637, ¶ 33. "When the use of multiple protective searches exceeds

the rationale behind a Terry-type investigation, it becomes unreasonable." Hackett at ¶ 17.

Accord Bean at ¶ 17.

      {¶ 28} "A second-pat down search has been found to be justified when the officer

who conducted the second pat-down search did not observe the first pat down or was

concerned with the adequacy of the first pat down." State v. Garrett, 2d Dist. Montgomery

No. 27630, 2018-Ohio-4530, ¶ 56. See, e.g., Bean at ¶ 17; State v. Willette, 4th Dist.

Washington No. 11CA32, 2013-Ohio-223, ¶ 22; State v. Davis, 2d Dist. Montgomery No.

22572, 2008-Ohio-2885, ¶ 16.

                                           - 10 -
                                                                      Warren CA2020-11-076

       {¶ 29} In State v. Davis, 2008-Ohio-2885, a female was frisked for weapons by a

male officer before being placed in the officer's patrol car. During this search, no weapons

were discovered. Id. at ¶ 7. The defendant was not under arrest at this time, although the

officer was investigating pills he had observed in the defendant's open purse when the

defendant was taking out her license. Id. Once a second officer arrived on scene, the

defendant was moved into the second officer's patrol car. Id. at ¶ 9-10. However, before

being placed in the second officer's car, the officer, a female, conducted a second pat down

of the defendant. Id. at ¶ 10. During the search, the female officer felt hard plastic in the

defendant's groin area, which ended up being a bottle holding crack cocaine, empty gel

caps of heroin, and Viagra. Id. At this time, the defendant was arrested and subjected to

another search by the female officer, during which time a baggie of powdered cocaine was

found underneath the defendant's bra. Id. at ¶ 10. The defendant filed a motion to

suppress, which the trial court granted, finding that the second officer "did not have a

reasonable belief that [the] [d]efendant was armed when she conducted the [second] pat-

down." Id. at ¶ 12. The Second District reversed, finding that the female officer had a

reasonable suspicion that the defendant was armed to justify conducting a second pat

down. Id. at ¶ 15. The court noted that

               [a]lthough [the defendant] had already been frisked for weapons
               by [the male officer] prior to being placed in his cruiser, a male
               officer might be more restrained when patting down a female.
               Despite the fact that [the defendant] was wearing very tight
               clothing consisting of very short shorts and a short, skimpy top,
               it was possible for her to conceal a small weapon in her groin
               and breast areas – areas which a male officer may be reluctant
               to pat down. In short, we find that [the female officer's] patdown
               of [the defendant] prior to placing her in her cruiser was lawful.

Id. at ¶ 16.

       {¶ 30} The present case is similar to Davis in that the first pat down of appellant was

conducted by an officer of the opposite sex, Trooper Roddy. Both Sergeant Lacy and

                                             - 11 -
                                                                       Warren CA2020-11-076

Officer Aspacher testified that Trooper Roddy's search of appellant's person was "quick"

and did not extend to appellant's crotch area. As Sergeant Lacy explained, there was

"absolutely no reason" for Trooper Roddy, a female officer, "to pat a male down [in the

crotch area] while there are male officers there." Officer Aspacher, in turn, testified that he

had concerns about appellant being able to reach for a weapon and therefore conducted a

second pat down of appellant for officer safety. Under these circumstances, we find that

the second pat down of appellant was reasonable and did not violate appellant's

constitutional rights.

       {¶ 31} We further find, contrary to appellant's assertions, that appellant was not

under arrest when he was handcuffed and subjected to the pat downs. As we have

previously recognized, "[a]n individual may * * * be temporarily restrained either for his own

safety or that of the officer." Popp, 2011-Ohio-791 at ¶ 20. Placing an individual in

handcuffs before conducting a pat down does not automatically convert the investigation

into an arrest. Fairfield v. Adams, 12th Dist. Butler No. CA95-09-153, 1996 Ohio App.

LEXIS 1563, *4-5 (Apr. 22, 1996); State v. Dunson, 2d Dist. Montgomery No. 20961, 2006-

Ohio-775, ¶ 17. The fact that Officer Aspacher read appellant his Miranda rights and asked

appellant if he had anything illegal on his person before conducting the second pat down

also did not convert the Terry investigation into an arrest requiring probable cause.

       {¶ 32} Finally, we find that Officer Aspacher's pat down did not exceed the scope of

a protective search and that the contraband found in appellant's pants pocket was subject

to seizure under the plain-feel doctrine. "Under Terry and its progeny, the police may search

only for weapons when conducting a pat down of the suspect." State v. Evans, 67 Ohio

St.3d 405, 414 (1993). "'The purpose of this limited search is not to discover evidence of

crime, but to allow the officer to pursue [the officer's] investigation without fear of violence *

* *.'" Minnesota v. Dickerson, 508 U.S. 366, 373, 113 S.Ct. 2130 (1993), quoting Adams v.

                                              - 12 -
                                                                       Warren CA2020-11-076

Williams, 407 U.S. 143, 146, 92 S.Ct. 1921 (1972). "[O]nce the officer determines from his

sense of touch that an object is not a weapon, the pat-down frisk must stop." Evans at 414.

       {¶ 33} However, "[u]nder the plain feel doctrine, if, during a pat down, the officer feels

an object whose contour or mass makes its identity immediately apparent as contraband,

the officer may seize the object." State v. Fisk, 12th Dist. Preble No. CA2020-11-016, 2021-

Ohio- 2989, ¶ 31, citing Dickerson at 375-376. The "immediately apparent" requirement is

satisfied if the officer has probable cause to associate the object with criminal activity based

on the totality of the surrounding circumstances. State v. Grant, 12th Dist. Preble No.

CA2014-12-014, 2015-Ohio-2464, ¶ 17. The officer may not manipulate the object to

determine its incriminating nature. Id.; Bean, 2016-Ohio-876 at ¶ 18.

       {¶ 34} Immediately prior to the second pat down of appellant's person, Officer

Aspacher recovered Viagra that appellant advised was in his front right jean pocket. The

recovery of the Viagra from this pocket, however, did not foreclose the possibility that

appellant may have been armed with a weapon. Officer Aspacher observed a bulge in

appellant's right front jean pocket, near the crotch area that Trooper Roddy had not patted

down. To ensure his safety, Officer Aspacher ran his flat hand across the bulge. At that

time, he heard plastic crinkling. Based on his training and experience with how drugs were

packaged, it was immediately apparent to Officer Aspacher that he was feeling

methamphetamine, "just based on the size of it and what we were there for." Officer

Aspacher denied that he manipulated the object, stating "All I did was touch it. I didn't

squeeze it, move it around, roll it, push on it." Under the totality of the circumstances, Officer

Aspacher had the right, pursuant to the plain-feel doctrine, to seize the contraband items

he felt in appellant's pocket.

       {¶ 35} Accordingly, for the reasons stated above, we find that the trial court did not

err in denying appellant's motion to suppress. Law enforcement's investigative Terry stop

                                              - 13 -
                                                                    Warren CA2020-11-076

and pat down of appellant did not violate appellant's constitutional rights. Appellant's sole

assignment of error is overruled.

      {¶ 36} Judgment affirmed.


      PIPER, P.J., and S. POWELL, J., concur.




                                           - 14 -